Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-18-00420-CR

                                        Ruben RODRIGUEZ,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CR0747
                           Honorable Lorina I. Rummel, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: August 22, 2018

DISMISSED

           Pursuant to a plea-bargain agreement, appellant pleaded nolo contendere to aggravated

assault with a deadly weapon and was sentenced to seven years’ imprisonment, in accordance with

the terms of his plea-bargain agreement. On July 26, 2018, the trial court signed an amended

certification of defendant’s right to appeal stating that this “is a plea-bargain case, and the

defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After appellant filed a notice

of appeal, the trial court clerk sent copies of the certification and notice of appeal to this court. See
                                                                                       04-18-00420-CR


id. 25.2(e). The clerk’s record, which includes the trial court’s Rule 25.2(a)(2) certification, has

been filed. See id. 25.2(d).

        “In a plea bargain case ... a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission to

appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes the

punishment assessed by the court does not exceed the punishment recommended by the prosecutor

and agreed to by the defendant. See id. The clerk’s record does not include a written motion filed

and ruled upon before trial; nor does it indicate that the trial court gave its permission to appeal.

See id. The trial court’s certification, therefore, appears to accurately reflect that this is a plea-

bargain case and that appellant does not have a right to appeal. We must dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of the record.”

Id. 25.2(d).

        We, therefore, warned Rodriguez that this appeal would be dismissed pursuant to Texas

Rule of Appellate Procedure 25.2(d), unless an amended trial court certification showing that he

had the right to appeal was made part of the appellate record. See TEX. R. APP. P. 25.2(d), 37.1;

Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order). No such amended trial

court certification has been filed. Rather, Rodriguez’s appointed counsel has filed a response

acknowledging Rodriguez does not have a right to appeal. Accordingly, we dismiss this appeal

pursuant to Rule 25.2(d).

                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-